Luke, J.
A verdict and judgment were awarded in favor of Lelia Darby against Hawkins Brothers, composed of Carroll Hawkins, Burén Hawkins and Bernice Hawkins. A motion for a new trial on the usual general grounds was made by Carroll Hawkins, and was overruled, and exceptions were taken. The case comes within the rule laid down in Copeland v. State, 41 Ga. App. 567 (153 S. E. 609), wherein this court declined to interfere with the discretion exercised by the trial judge in overruling a motion for a new trial.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.